Case 4:18-cv-01885-HSG Document 768-6 Filed 09/04/19 Page 1 of 13




                     Exhibit 16
                    to
 Motion for Partial Summary Judgment
               as to HTC
8/22/2019                                 Google Nexus
                        Case 4:18-cv-01885-HSG         9 review: A premium,
                                                   Document         768-6 pure Android
                                                                            Filed      powerhouse -Page
                                                                                    09/04/19        CNET 2 of 13




                        BEST PRODUCTS   REVIEWS       NEWS   VIDEO    HOW TO         SMART HOME             CARS        DEALS                          JOIN / SIGN




                                    Google Nexus 9 review:
                                                  A premium, pure Android powerhouse
                                                  BY XIOMARA BLANCO     |   M AY 2 5 , 2 0 1 6 2 : 4 7 P M P D T



                                                                                                                              $199.95
                                                                                                                                   MSRP: $399.00


                                                                                                               Google Nexus 9
                                                                                                               (Part #: 0P82100-16-BLK)
                                                                                                               4 Related Models

                                                                                                               WHERE TO BUY                                     SEE ALL




                                                                                                               $199.95 Amazon                                   SEE IT

                                                                                                               CNET may get a commission from these offers.




   Compare These              The Good | The Google Nexus 9 is the ﬁrst tablet to run Android
                              Lollipop 5.0, which should receive timely updates. It performs steadily
                              with many apps open, and switching between them is ﬂuid. Its
     Amazon Fire HD 8
     (2018)                   streamlined construction has a deluxe, comfortable feel.

                              The Bad | Not all apps work smoothly with Android 5.0 yet. Firm
                              contact is necessary for eﬃcient touchscreen response and it's slow
     Amazon Fire HD 10
     (2017)                   to charge. The largest capacity model offered is 32GB and there's no
                                                                                                                                 Play Sound
                              microSD card slot.

                              The Bottom Line | The Google Nexus 9's premium build, speedy
     Apple iPad 2018 (9.7-
     inch)
                              performance and consistent updates render it one of the best high-
                              end Android tablets.

                                                                                                                          Google NexusAutoplay
                                                                                                                                       9 is a             00:11 / 00:30



https://www.cnet.com/reviews/google-nexus-9-review/                                                                                                                       1/12
8/22/2019                               Google Nexus
                      Case 4:18-cv-01885-HSG         9 review: A premium,
                                                 Document         768-6 pure Android
                                                                          Filed      powerhouse -Page
                                                                                  09/04/19        CNET 3 of 13



                            8.3
                                         DESIGN                                                                      8

                            OVERALL      F E AT U R E S                                                              8

                                         PERFORMANCE                                                                 9




   Review Sections
                            CNET › Mobile › Tablets › Google Nexus 9
   Review
   Prices
   Specs                    E      ditors' note (May 25, 2016): Google no longer lists the Nexus 9 for
                                   sale in its online store, and HTC has conﬁrmed that it is no longer
                                   manufacturing the tablet, though remaining inventory may still be
                            available. Alternatives can be found on our best Android tablets list.

                            The Google Nexus 9 succeeds in checking the necessary boxes to be one of
                            the best tablets of 2014. An HD display? Check. A premium build? Check.
                            Trailblazing performance and the latest, purest version of Android. Check and
                            check.
    0


                            All of those points come together to make the 8.9-inch slate an appealing
                            adversary to the Apple iPad Air 2 and Amazon's Fire HDX 8.9 . It has
                            everything it needs to be a high-end tablet, even if the high caliber of
                            competition means that the Nexus 9 doesn't quite run away with the gold
                            medal. But what matters most is that it concentrates on the essentials, rather
                            than padding itself with the trendy and ﬂashy features that can trip up rivals.




     Compare


                           Google Nexus 9                 Google Nest Hub   Microsoft Surface Pro 6   Apple iPad (9.7-inch,      iPad Pro (2018)
                                                                                                      2018)

     DESIGN                8                              9                 8                         8                          9

     F E AT U R E S        8                              9                 8                         9                          7

     PERFORMANCE           9                              6                 9                         9                          10

                                                                                                                              Play Sound
     OVERALL               8.3                            8.6               8.2                       8.6                         8.3

     PRICE                 $200 Amazon                    $129 Walmart      $1,249 Walmart            $249 Walmart               $746 Walmart



                            Fingerprint sensors, 3D cameras and item-recognition software are a few of
                            the fancy bells and whistles that you can ﬁnd on premium tablets today, but
                            the new Nexus tablet offers nothing of the sort. It conﬁdently settles on                 Google NexusAutoplay
                                                                                                                                   9 is a          00:11 / 00:30
                            packing one of the most powerful mobile processors on the market and

https://www.cnet.com/reviews/google-nexus-9-review/                                                                                                                2/12
8/22/2019                              Google Nexus
                     Case 4:18-cv-01885-HSG         9 review: A premium,
                                                Document         768-6 pure Android
                                                                         Filed      powerhouse -Page
                                                                                 09/04/19        CNET 4 of 13
                            debuting the latest Android 5.0 Lollipop operating system. Forgoing high-end
                            gimmicks, the slate's supreme specs speak for themselves -- it prevails as the
                            preeminent premium, pure Android tablet to date.

                            The Nexus 9 is available direct from Google and starts at $399, £319 or
                            AU$479 for the 16GB model. The 32GB version will run you $479, £399 or
                            AU$589. Later this year a 32GB 4G LTE capable model will be released --
                            according to Google, it'll cost $599, £459 or AU$719.




                               Google Nexus 9 is the high-end
                               Android tablet to beat (pictures)
                               12 PHOTOS




                            Design
                            The Nexus 9 completes Google's tablet trifecta, ﬁttingly ensconced between
                            the 7-inch and 10-inch Nexus models. Like its counterparts, its aesthetic is
                            subtle and pleasingly comfortable. The HTC-manufactured device has a clean
                            and streamlined look, complete with sturdy, quality construction.

                            Its minimalist design is en vogue, but nothing about it particularly stands out.
                            It falls short of matching the skinny iPad Air 2 or featherweight Fire HDX 8.9 --
                            though its weight and width are in the wheelhouse of both.


                            Dimensions compared

                                                Google        Apple iPad   Amazon Kindle        Samsung Galaxy
                            Tested spec
                                                Nexus 9       Air 2        Fire HDX 8.9         Tab Pro 8.4

                                                0.94 pound    0.96 pound
                            Weight                                         0.82 pound (372g)    0.73 pound (331g)
                                                (425g)        (437g)

                                                8.9 inches    9.4 inches                        8.6 inches
                            Width (landscape)                              9.1 inches (231mm)
                                                (226mm)       (240mm)                           (219mm)

                                                6.05 inches   6.6 inches   6.2 inches
                            Height                                                              5 inches (128mm)
                                                (154mm)       (169.5mm)    (158mm)

                                                0.31 inch     0.24 inch
                            Depth                                          0.31 inch (7.8mm)    0.28 inch (7.1mm)
                                                (7.8mm)       (6.1mm)

                            Side bezel width    0.8 inch      0.8 inch
                                                                           0.7 inch (18mm)      0.7 inch (19mm)
                            (landscape)         (22mm)        (22mm)



                            The 8.9-inch tablet, available in black, white and gold, dons a smooth matte
                                                                                                                          Play Sound
                            back with a soft grip and rounded corners. The brushed metal frame that
                            wraps around its body provides a wide enough edge to rest ﬁngers on,
                            minimizing inevitable smudges on the bezel.

                            Almost ﬂush to the tablet's right edge, the power button and volume rocker
                            are stealthy details. They're virtually camouﬂaged and understatedly
                            contribute to the Nexus 9's clean design -- though they're a little diﬃcult to          Google NexusAutoplay
                                                                                                                                 9 is a    00:11 / 00:30



https://www.cnet.com/reviews/google-nexus-9-review/                                                                                                        3/12
8/22/2019                              Google Nexus
                     Case 4:18-cv-01885-HSG         9 review: A premium,
                                                Document         768-6 pure Android
                                                                         Filed      powerhouse -Page
                                                                                 09/04/19        CNET 5 of 13

                            ﬁnd without looking. You'll also ﬁnd a pair of speakers that slyly blend into the
                            tablet's front facade, bookending the screen next to the bezels.

                            The Nexus 9 is comfortable to hold; the rounded corners pleasantly ﬁt inside
                            of your palms when holding it in landscape orientation and the smooth
                            texture of the back panel feels pleasing on your ﬁngertips. Individuals with
                            larger hands should be able to easily hold the tablet in one hand, but for
                            smaller-handed folks like me, it's a literal stretch and diﬃcult to securely
                            grasp when positioned upright.




                                                                                          View full gallery


                            The Nexus 9 is relatively thin and light.
                            Josh Miller/CNET



                            In the competitive race to be the slimmest and trimmest tablet, the Nexus 9 is
                            a happy medium between the Amazon Fire HDX 8.9 and the iPad Air 2, on
                            par with their thickness and weight, respectively. The slight differences in
                            dimensions can be forgivingly written off as splitting hairs. The Nexus 9's
                            understated looks should only dissuade the most aesthetically inclined
                            shoppers.


                            Android 5.0 Lollipop makes its tablet debut on the Nexus 9.
                            Josh Miller/CNET



                            Launching Lollipop
                            The Nexus 9 is the ﬁrst tablet to run Google's latest operating system,
                            Android 5.0 Lollipop. The revamped OS features a contemporary ﬂat
                            aesthetic, dubbed "Material Design." It's a refreshing development, and
                            visually pleasing on the latest Google tablet.

                            Notable new features of Android 5.0 Lollipop include interactive lock screen
                            notiﬁcations, a modiﬁed quick settings menu and a revamped recent apps
                            function. Notiﬁcations are now prominently displayed on the lock screen, like
                            they would in the pull-down menu, and you can clear them or launch
                            corresponding apps without swiping to unlock. You can control and edit
                            which apps you get notiﬁcations for, but Google tries to do this for you off the
                                                                                                                Play Sound
                            bat.

                              nexus-6-lollipop-screenshot.png
                            A widget-heavy home screen (left); a glimpse of the Overview menu (right).
                            Screenshot/Xiomara Blanco



                            The quick settings pull-down menu, accessible by swiping down from the top Google NexusAutoplay
                                                                                                                    9 is a    00:11 / 00:30

                            of the screen, displays notiﬁcations that now look similar to cards you'd see

https://www.cnet.com/reviews/google-nexus-9-review/                                                                                           4/12
8/22/2019                              Google Nexus
                     Case 4:18-cv-01885-HSG         9 review: A premium,
                                                Document         768-6 pure Android
                                                                         Filed      powerhouse -Page
                                                                                 09/04/19        CNET 6 of 13

                            on your Google Now homepage. Swipe from top to bottom once and you'll
                            see your notiﬁcations. If you swipe down again, the menu expands and
                            reveals a few useful settings shortcuts, including brightness level, Wi-Fi, and
                            ﬂashlight.

                            The Android navigation bar stapled to the bottom of the screen also gets a
                            minimalist facelift and the square on the far right, previously known as the
                            recent apps key is now known as the Overview menu. Instead of a small bar
                            on the side of the screen displaying medium-sized tile-like thumbnails, the
                            open apps are front and center. The Overview menu takes up the entire
                            screen and apps are displayed like a large stack of cards that look like
                            whatever screen you left them on. I like the new look, but it lacks the handy
                            "close all" function.

                            For a more thorough look at the OS, check out our impressions of Android
                            5.0 Lollipop here .




                                                                                          View full gallery


                            A closer look at the spiffy new notiﬁcations.
                            Screenshot/Xiomara Blanco



                            While not directly aimed at the traveling multi-tasker, Google offers a
                            keyboard case for taking your work on the Nexus 9 to go. Paired with
                            Android's printing ability and NFC capabilities, the tablet can act double as a
                            low-key option for productivity purposes.

                            Hardware
                            The Google Nexus 9's solid list of up-to-date specs is one of its best
                            attributes. It's the ﬁrst to house the 64-bit version of the Nvidia Tegra K1
                            system-on-a-chip, with a 2.3GHz dual-core Denver CPU and a 192-core
                            Kepler DX1 GPU. It also features the speedy 802.11ac Wi-Fi standard,
                            Bluetooth 4.1 and NFC.

                            The Nexus 7 and Nexus 10 tablets don't include microSD card expansion
                            slots, so it's no surprise that this model doesn't either. Google's cloud-based
                            services are meant to replace the need for a memory card and the Nexus 9
                            enforces that shift with models limited to 16GB and 32GB of internal storage.
                            According to Google, a 32GB, 4G LTE model will be available soon.

                                                                                                                    Play Sound




                                                                                                              Google NexusAutoplay
                                                                                                                           9 is a    00:11 / 00:30



https://www.cnet.com/reviews/google-nexus-9-review/                                                                                                  5/12
8/22/2019                              Google Nexus
                     Case 4:18-cv-01885-HSG         9 review: A premium,
                                                Document         768-6 pure Android
                                                                         Filed      powerhouse -Page
                                                                                 09/04/19        CNET 7 of 13




                                                                                        View full gallery


                            A smooth and streamlined design.
                            Josh Miller/CNET



                            Performance
                            The Google and HTC tablet collaboration is a fast performer with a few kinks.
                            Its cutting-edge Nvidia Tegra K1 Denver chip is a charging bull, ready to
                            smash through any task. As the ﬁrst 64-bit chip bolstered by a 64-bit OS, its
                            CPU performance is on par with the fastest and most powerful chips out
                            there.

                            Navigating the OS is swift and switching between apps is so quick it's almost
                            eerie. Performance also remains impressively smooth when many apps are
                            open in the background. At one point I had over 20 apps running and I was
                            still able to play large games without a hitch.




                                                                                        View full gallery

                            Gaming graphics look stellar on the 8.9-inch screen.
                            Josh Miller/CNET



                            With a solid Wi-Fi connection, browsing the Web using the Nexus 9 is
                            lightning fast. Web pages appear almost as soon as your ﬁngertip leaves the
                            screen and large apps download impressively quickly. Its speedy Wi-Fi
                                                                                                                  Play Sound
                            performance is rivaled only by the iPad Air 2. The Nexus 9 valiantly clipped at
                            its heels, but failed to outpace it by a few seconds. Wi-Fi speed tests were
                            conducted 2 feet (0.6 meters) away from the router with full signal strength.
                            The results are an average of ﬁve tests.


                            Wi-Fi speeds
                                                                                                            Google NexusAutoplay
                                                                                                                         9 is a    00:11 / 00:30
                                                                       Google Nexus 9    Apple iPad Air 2


https://www.cnet.com/reviews/google-nexus-9-review/                                                                                                6/12
8/22/2019                              Google Nexus
                     Case 4:18-cv-01885-HSG         9 review: A premium,
                                                Document         768-6 pure Android
                                                                         Filed      powerhouse -Page
                                                                                 09/04/19        CNET 8 of 13
                            Dead Trigger 2 (448MB) app download              103 seconds            93 seconds

                            CNET desktop site load                           3.9 seconds            3.1 seconds



                            The Nexus 9's gaming performing is no joke. Large games and their levels
                            launch quickly -- within a few seconds -- and graphics are impressively sharp
                            and smooth. The Nexus 9 earned high scores in 3DMark, keeping up with the
                            gaming-geared Nvidia Shield and its almost omnipresent opponent, the iPad
                            Air 2. It outscores both in graphics, excelling in rendering sharp points in
                            geometric shapes and processing pixel-packed graphics like a champ.


                            Device                    CPU                                     RAM      OS tested

                                                      Nvidia Tegra K1; 2.3GHz dual-core
                            Google Nexus 9                                                    2GB      Android 5.0
                                                      Denver

                            Apple iPad Air 2          Apple A8X                               2GB      iOS 8

                            Nvidia Shield             Nvidia Tegra K1; 2.2GHz quad-core A15   2GB      Android 4.4

                            Amazon Kindle Fire        Qualcomm Snapdragon 805; 2.5 GHz                 Amazon Android
                                                                                              2GB
                            HDX 8.9 (2014)            quad-core Krait 450                              Sangria 4.0



                            3DMark Ice Storm (Unlimited)

                            Amazon Kindle Fire 8.9                                                                   20298
                            (2014)
                            Apple iPad Air 2                                                                         21647
                            Google Nexus 9                                                                           25854
                            Nvidia Shield Tablet                                                                     28104
                            NOTE: Longer bars indicate better performance



                            Graphics Score

                            Amazon Kindle Fire 8.9                                                                   21268
                            (2014)
                            Apple iPad Air 2                                                                         31302
                            Nvidia Shield Tablet                                                                     32050
                            Google Nexus 9                                                                           37261
                            NOTE: Longer bars indicate better performance



                            Graphics Test 1

                            Amazon Kindle Fire 8.9                                                                    103.7
                            (2014)
                            Apple iPad Air 2                                                                           148
                            Nvidia Shield Tablet                                                                      176.4
                            Google Nexus 9                                                                            210.6
                            NOTE: Longer bars indicate better performance



                            Graphics Test 2

                            Amazon Kindle Fire 8.9                                                                    83.5
                            (2014)
                            Nvidia Shield Tablet                                                                      115.2
                            Apple iPad Air 2                                                                           126     Play Sound
                            Google Nexus 9                                                                            131.6
                            NOTE: Longer bars indicate better performance



                            Physics Score

                            Apple iPad Air 2                                                                         10409
                            Google Nexus 9                                                                           12481Google NexusAutoplay
                                                                                                                                       9 is a    00:11 / 00:30



https://www.cnet.com/reviews/google-nexus-9-review/                                                                                                              7/12
8/22/2019                              Google Nexus
                     Case 4:18-cv-01885-HSG         9 review: A premium,
                                                Document         768-6 pure Android
                                                                         Filed      powerhouse -Page
                                                                                 09/04/19        CNET 9 of 13
                            Amazon Kindle Fire 8.9                                                            17504
                            (2014)
                            Nvidia Shield Tablet                                                              19640
                            NOTE: Longer bars indicate better performance



                            Basemark X scores (High Quality)

                            Amazon Kindle Fire 8.9                                                            18025
                            (2014)
                            Google Nexus 9                                                                    26520
                            Nvidia Shield Tablet                                                              27546
                            Apple iPad Air 2                                                                  29874
                            NOTE: Longer bars indicate better performance


                            For all its speedy prowess, the Nexus 9 wasn't without its hiccups.
                            Occasionally, apps launched to a blank, unresponsive screen or quickly
                            loaded only to consistently crash. Once, it restarted on me without prompt
                            after I unlocked the screen and too frequently I encountered lagging after
                            simply swiping to navigate the user interface.

                            It's reasonable to believe that a fair share of the bugginess I encountered,
                            despite the tablet's state-of-the-art specs, is because Android 5.0 is a fresh
                            bun out of the oven and not all apps are seamlessly compatible with it.
                            Waiting on the world to catch up to the demands of the latest gadget is an
                            understandable downside to new releases like the Nexus 9.

                            Touchscreen response is swift, though sometimes unresponsive if soaked in
                            smudges or gesturing quickly. Sturdily using your pointer ﬁnger and leaving it
                            on the screen for more than a few milliseconds when tapping or swiping is
                            the best protocol for a consistent response. Also, you can now wake the
                            tablet by double tapping the screen. It's a quick and easy alternative to
                            hunting down its clandestine power button and consistently worked well.

                            The Nexus 9 has a 4:3 aspect ratio screen.
                            Josh Miller/CNET



                            The 4:3 aspect ratio IPS screen, toting 2,048x1,536 pixels, is commendably
                            sharp and boasts wide viewing angles. Its maximum brightness level is dim,
                            though, making it slightly diﬃcult to see outdoors. Also, while it visually
                            satisﬁes with lifelike colors, it lags behind its competition in color range. In
                            side-by-side comparisons with the iPad Air 2 and the Fire HDX 8.9, HD video
                            looked more colorful and detailed on both the Apple and Amazon tablets.


                            Screen specs compared

                                                   Google        Samsung Galaxy   Apple iPad    Amazon Kindle Fire
                            Tested spec
                                                   Nexus 9       Tab Pro 8.4      Air 2         HDX 8.9

                            Maximum
                                                   252 cd/m2     361 cd/m2        413 cd/m2     484 cd/m2
                            brightness

                            Maximum black
                                                   0.21 cd/m2    0.36 cd/m2       0.38 cd/m2    0.38 cd/m2
                            level                                                                                          Play Sound

                            Maximum contrast
                                                   1,200:1       1,002:1          1,086:1       1,273:1
                            ratio

                            Screen resolution
                                                   2,048x1,536   2,560x1,600      2,048x1,536   2,560x1,600
                            (pixels)

                            Pixels per inch        285ppi        360ppi           264ppi        339ppi

                                                                                                                     Google NexusAutoplay
                                                                                                                                  9 is a    00:11 / 00:30



https://www.cnet.com/reviews/google-nexus-9-review/                                                                                                         8/12
8/22/2019                              Google Nexus
                    Case 4:18-cv-01885-HSG          9 review: A premium,
                                                Document        768-6 pure  Android
                                                                         Filed      powerhousePage
                                                                                09/04/19      - CNET 10 of 13

                            (Note: The Samsung Galaxy Tab S has the best tablet screen category
                            cornered and comparing its stunning display to plebeian non-OLED screens
                            is an unfair match. Therefore, I omitted the obvious winner for a better
                            comparison.)


                            The power button and volume rocker camouﬂage into the design.
                            Josh Miller/CNET



                            The HTC BoomSound speakers on the front of the tablet are loud and clear,
                            with a decent amount of bass. Audio quality isn't as full as the pair found on
                            the Fire HDX 8.9, though. Powered by immersive Dolby Atmos technology,
                            the Amazon tablet packs the best speakers on a slate. The slickly
                            camouﬂaged ones on the Nexus 9 hold their own, but there's still room to
                            grow in the quality department.

                            The slightly protruding 8-megapixel rear camera with LED ﬂash is refreshingly
                            one of the better ones found on a tablet. The native camera app is rather
                            simple; it offers lens blur and a panoramic option, as well as the 360-degree
                            picture-capturing Photo Sphere function. There's a convenient shortcut to the
                            camera on the lockscreen for quick access.

                            The 8-megapixel rear camera takes sharp photos -- for a tablet.
                            Josh Miller/CNET




                            Pictures and video taken with the rear camera at full resolution come out
                            impressively sharp, with realistic colors. The f/2.4 aperture can capture
                            photos in dimly lit environments without ﬂash, yet they expectedly display a
                            signiﬁcant amount of digital noise. The rear ﬂash, with its limited range and
                            slow functionality, isn't much in most situations.

                            I found the auto-focus function slow in comparison to manually choosing your
                            focal point. If it's having a hard time focusing, there's a lag between pressing
                            the capture button and the shutter going off. It lasts a few seconds and unless
                            you're intentionally going for a fuzzy, abstract action shot, the slow response
                            time results in many disappointingly blurry photos.

                            I spy a front-facing speaker and camera.
                            Josh Miller/CNET



                            It houses a 6,700 mAh battery and, after testing it in the CNET labs, it
                            averaged 13 hours of battery life. During my time with the tablet, I noticed that
                            it is disappointingly slow to charge. If completely dead, a full battery charge
                            takes at least three hours. It's not an exorbitant amount of time, but I was
                            hoping to see a more robust battery upgrade.
                                                                                                                 Play Sound
                            Conclusion
                            Don't mistake its modestly minimal aesthetic for a subdued slate; the Nexus 9
                            is stone-cold stunner. This well-rounded release from Google and HTC is a
                            powerful tablet suitable for everyday use that provides a premium Android
                            experience. Amazon, Apple and Google all offer deep ecosystems and, if
                            you're invested in any, it's wise to choose a tablet that lets you seamlessly Google NexusAutoplay
                                                                                                                       9 is a    00:11 / 00:30

                            access all of your content.

https://www.cnet.com/reviews/google-nexus-9-review/                                                                                              9/12
8/22/2019                              Google Nexus
                    Case 4:18-cv-01885-HSG          9 review: A premium,
                                                Document        768-6 pure  Android
                                                                         Filed      powerhousePage
                                                                                09/04/19      - CNET 11 of 13

                            While the Nexus 9, costing $399, £319 or AU$479, beat the more expensive
                            and larger iPad Air 2 ($499, £349, AU$619) on some raw performance
                            benchmarks, the latest in the iPad line is still a better overall package for the
                            masses, with a sleeker design and better overall tablet-centric app
                            ecosystem. Second-string alternatives are the media-consumption monster,
                            the Amazon Fire HDX 8.9 ($379, £329, AU$420), productivity geared
                            Samsung Galaxy Tab Pro 8.4 ($399, £349, AU$479) or gamer-friendly Nvidia
                            Shield tablet ($299, £239, about AU$344).

                            In the face of these premium tablets, the Nexus 9 quickly distinguishes itself,
                            due to one of its greatest long-term selling points -- the latest version of
                            Android, with subsequent consistent updates. If you're interested in a high-
                            end Android alternative to Apple or the overly modiﬁed skins of Samsung
                            TouchWiz or Amazon Fire tablets, take a long look at the Nexus 9.

                            In lieu of trumping its competition with the sleekest design or ﬂavor-of-the-
                            month feature, the Nexus 9 follows the Google tablet M.O.: a subtle but solid
                            piece of hardware backed by the latest Android software. When they were
                            released, the 2013 Nexus tablets were similarly packaged and a year later
                            they remain some of the best options in their respective size category. And
                            that should be the same story with the Nexus 9. Thanks to its cutting-edge
                            processor, fresh operating system and casually cosmopolitan construction,
                            the 8.9-inch tablet joins its rightful place in the pack as the current pure
                            Android tablet to beat.

                            Shop Related Products




                            Google Nexus 9 0P82100-        Apple iPad Air 2, 16 GB,       NVIDIA 945-82771-0000-        Samsung Electronics SM-
                            16-BLK 8.9-Inch, 16 GB Fl…     Space Gray, Newest Ve…         000 Jetson TX2 Devel…         T830NZKAXAR Galaxy T…
                            $199.99                        $154.00                        $399.99                       $497.99   $649.99


                                                                                                                                              Ads by Amazon



                            BEST TA BL ETS FO R 2 019                                                                                       A L L B E S T TA B L E T S




                            Amazon Fire HD            Amazon Fire HD             Apple iPad 2018         Microsoft                     HP Chromebook
                            8 (2018)                  10 (2017)                  (9.7-inch)              Surface Go                    x2
                            Starting at: $79.99       Starting at: $99.99        Starting at: $249.00    Starting at: $515.00          Starting at: $434.99
                            The latest HD 8 isn't     Amazon's big 10-inch       There isn't much new    The Surface Go from           The x2 strikes a nearly
                            much of an upgrade        tablet delivers serious    about Apple’s newest    Microsoft is fun and          perfect balance
                            over last year's model,   media chops for less       entry-level iPad. But                   Play
                                                                                                         practical, but not asSound    between laptop and
                            but the "always-          than half the cost of...   it’s a better value     inexpensive as you            tablet -- at a
                            ready"...                                            than...                 might...                      Chromebook price.



                            MO R E BEST PR O D UC TS                                                                                    ALL BEST PRODUCTS



                                                                                                                   Google NexusAutoplay
                                                                                                                                9 is a             00:11 / 00:30



https://www.cnet.com/reviews/google-nexus-9-review/                                                                                                                10/12
8/22/2019                              Google Nexus
                    Case 4:18-cv-01885-HSG          9 review: A premium,
                                                Document        768-6 pure  Android
                                                                         Filed      powerhousePage
                                                                                09/04/19      - CNET 12 of 13




                            Best college              Best live TV             The best-              The best                          The Best VPN
                            laptops for 2019          streaming                sounding true          password                          Services for 2019
                            With picks from Acer,     services for cord        wireless               managers of                       A virtual private
                            Apple, Asus, Dell, HP,    cutters                  headphones of          2019 and how to                   network (VPN)
                            Lenovo and Microsoft,                                                                                       enables users to send
                            we've got an              Sling TV, YouTube TV,    2019                   use them                          and receive data while
                            affordable...             Hulu with Live TV,       A lot of people may    Ditch the sticky notes            remaining...
                                                      PlayStation Vue and      be looking for cheap   and get peace of
                                                      others let you ditch     true wireless          mind. Our favorite
                                                      your...                  headphones, but if     password managers
                                                                               you're looking...      will be your...



                            N OW O N C NET N EW S

                            5G promises to            Drones and facial
                            revolutionize home        recognition could help
                            broadband. Will it?       keep cows healthy

                                                                                                              Find special
                                                                                                              offers on the
                                                                                                              2019 Audi Q5.



                            D ISC US S G O O G L E NEX US 9

                                                      0   POST A COMMENT




                                                                                                              2019 AUDI Q5 2.0T PREMIUM

                                                                                                              $399* 39                     $4,544
                                                                                                              per month        mo. lease due at signing
                                                                                                              Excludes tax, title, license, options, and dealer fees.
                                                                                                              After $1,000 Summer of Audi Credit and $1,250 in
                                                                                                              additional Audi Financial Services Bonuses. $0 security
                                                                                                              deposit. For highly qualified customers through Audi
                                                                                                              Financial Services.
                                                                                                              View key offer details.


                                                                                                              See the Audi Q5 >




                                                                                                                       Play Sound



   Best wireless headphones
   A lot of people may be looking for cheap true
   wireless headphones, but if you're looking for
                                                                                                               Google NexusAutoplay
                                                                                                                            9 is a                   00:11 / 00:30
   something with top-notch sound, this is the
   list for you.
https://www.cnet.com/reviews/google-nexus-9-review/                                                                                                                     11/12
8/22/2019                              Google Nexus
                    Case 4:18-cv-01885-HSG          9 review: A premium,
                                                Document        768-6 pure  Android
                                                                         Filed      powerhousePage
                                                                                09/04/19      - CNET 13 of 13


        Learn More




            Download the CNET app | About CNET | Sitemap | Privacy Policy | Ad Choice | Terms of Use | Mobile User Agreement | Help Center | Licensing




   © CBS INTERACTIVE INC.                                           AFFILIATE DISCLOSURE                                                          TOP BRANDS
   All Rights Reserved.                                     CNET may get a commission from retail offers.                                            Roadshow




                                                                                                                            Play Sound




                                                                                                                      Google NexusAutoplay
                                                                                                                                   9 is a        00:11 / 00:30



https://www.cnet.com/reviews/google-nexus-9-review/                                                                                                              12/12
